        Case 1:19-cr-00093-EGS Document 66 Filed 03/19/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA :
                             :
         v.                  :                        No. 19-cr-00093 (EGS)
                             :
JOHN VICTOR REED,            :
                             :
                  Defendant. :

GOVERNMENT’S RESPONSE TO COURT’S MINUTE-ORDER INQUIRY

      In light of the Justice Department’s recent announcement of Channing D.

Phillips as the Acting U.S. Attorney for the District of Columbia, the Court has asked

the government to address whether the U.S. Attorney’s Office “intends to review its

policy by which all ‘felon-in-possession’ gun cases are to be prosecuted in the U.S.

District Court for the District of Columbia rather than in the Superior Court of the

District of Columbia.” In response, the government submits the following:

      First, the Office has never prosecuted all of its felon-in-possession cases in

District Court pursuant to the initiative. As the government explained in its

Consolidated Opposition, because of the substantial number of murders and illegal

guns in the Fifth, Sixth, and Seventh police districts, the Office’s felon-in-possession

initiative originally targeted those three districts (Government’s Consolidated

Opposition, ECF #48, at 3-10 & n.14). As a result, between February 1, 2019, and

February 1, 2020, the Office filed 129 complaints in District Court pursuant to 18

U.S.C. § 922(g) (ECF #48, at 10). During that same approximate time period,
         Case 1:19-cr-00093-EGS Document 66 Filed 03/19/21 Page 2 of 3




however, the Office also brought 134 “stand-alone” felon-in-possession cases in

D.C. Superior Court pursuant to D.C. Code § 22-4503(a)(1) (ECF #48, at 10).1

       Second, in August 2020 then-U.S. Attorney Michael Sherwin modified the

initiative by eliminating its 5D-7D geographic focus. As the government also

explained in its Consolidated Opposition, then-Acting U.S. Attorney Sherwin was

“presently engaged in a rigorous review” of the felon-in-possession initiative’s

“value and impact” (ECF #48, at 31). And, indeed, as Mr. Sherwin detailed in a

subsequent Washington Post interview that defendant has provided this Court, Mr.

Sherwin modified the initiative in late-August 2020 “‘to ensure’” that it “‘charge[d]

the most violent offenders with the most significant federal charges’” (Defendant’s

Supplemental Authority, ECF #54-1, at 2). Specifically, Mr. Sherwin: (i) eliminated

the initiative’s 5D-7D geographic focus; and (ii) instructed that § 922(g) charging

decisions pursuant to the initiative be based on, inter alia, an arrestee’s individual

criminal history, including whether he had committed any prior gun offenses or

violent crimes (ECF #54-1, at 2). With these changes, Mr. Sherwin explained, the

initiative’s “‘main metric’” is an arrestee’s potential for violence (ECF #54-1, at 2).




1
 Although then-U.S. Attorney Jessie Liu had expressed her belief in February 2019 that a
gradual phasing-in of the initiative “over the coming year would, ‘at some point,’ result in
‘essentially all’ such cases being brought in federal court, the U.S. Attorney ultimately
decided not to expand the initiative beyond the Fifth, Sixth, and Seventh Districts” (ECF
#48, at 9 n.14 (citation omitted)).
                                             2
        Case 1:19-cr-00093-EGS Document 66 Filed 03/19/21 Page 3 of 3




      Third, the Office continues to prosecute felon-in-possession cases in both

District Court and Superior Court. Because the initiative prioritizes felon-in-

possession arrestees with violent criminal histories for District Court prosecution,

the Office continues to prosecute nonviolent offenders in Superior Court. Thus,

between February 1, 2020 and February 28, 2021, the Office charged 87 ‘stand-

alone’ felon-in-possession cases in District Court and 217 such cases in Superior

Court. Lastly, current-Acting U.S. Attorney Phillips does intend to review and

monitor the initiative’s impact and will consider if further modifications are

necessary beyond those already implemented by Mr. Sherwin.

                                      Respectfully submitted,

                                      Channing D. Phillips
                                      Acting United States Attorney


                                      _____________/s/____________
                                      David B. Goodhand, D.C. Bar No. 438844
                                      Jason B.A. McCullough, D.C. Bar No. 998006
                                      Assistant United States Attorneys
                                      555 4th Street, N.W.
                                      Washington, D.C. 20530
                                      (202) 252-6601 (Goodhand)
                                      (202) 252-7322 (McCullough)
                                      david.goodhand2@usdoj.gov
                                      jason.mccullough2@usdoj.gov




                                         3
